Citation Nr: 0126118	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
bilateral knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1984 to March 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1999 decision by the RO which denied the 
veteran's request to reopen his claim of entitlement to 
service connection for a bilateral knee condition.  The 
veteran subsequently perfected an appeal of that decision.


FINDINGS OF FACT

1.  A request to reopen the veteran's claim of entitlement to 
service connection for a bilateral knee condition was denied 
by the RO in an unappealed November 1996 decision, on the 
grounds that the veteran had not submitted new and material 
evidence sufficient to reopen the claim.  This decision is 
now final.

2.  Evidence submitted since the November 1996 determination 
by the RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim for service connection for a bilateral knee 
condition, and the November 1996 RO decision is final.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001) (VCAA); 66 Fed. Reg. 45620 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)).  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  

The Board has considered this new legislation with regard to 
the appellant's claim. He has been given a VA examination and 
has had a personal hearing before the RO.  At the hearing in 
October 2000, he testified that he had received treatment for 
knee pain within one year following discharge from service 
from a Spanish doctor.  He indicated that he could not recall 
the name of that doctor.  He has not identified any post-
service medical records which might suffice to reopen his 
claim.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Historically, the RO originally denied the veteran's claim of 
entitlement to service connection for a bilateral knee 
condition in a June 1995 decision.  The veteran did not 
appeal this decision, rendering it a final one.  In October 
1996, the veteran filed an application to reopen his claim of 
entitlement to service connection for a bilateral knee 
condition.  This claim was denied by the RO in a November 
1996 decision.  The veteran also did not appeal this 
decision, rendering it a final one.  

The RO's November 1996 decision is thus considered final, 
with the exception that the claim may be reopened if new and 
material evidence has been submitted since then.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under 
the regulation applicable to the present case, "new and 
material evidence" means evidence not previously submitted to 
VA decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
notes that a recent VA regulation has redefined new and 
material evidence; however, this change is not applicable to 
the veteran's claim as it applies only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156(a)). 

Evidence available at the time of the RO's initial decision 
denying service connection in June 1995 consisted of the 
veteran's service medical records, which show the veteran 
being seen with complaints of pain and swelling in his knees 
at various times in 1984, 1987, and 1988.  A September 1985 
x-ray of the right knee was normal.  Also of record were VA 
outpatient treatment records from January and February 1995, 
which showed the veteran complaining of pain in his knees.  
The RO also considered a March 1995 VA examination report, 
which included a diagnosis of bilateral knee peripartella 
bursitis.  The RO denied the veteran's claim on this 
evidence, finding that the veteran's knee problems while in 
service were the result of a temporary condition which was 
resolved with treatment, with no permanent residual 
disability being shown at the time of separation or by 
treatment after discharge showing chronicity or residuals of 
the condition.  

Subsequent to June 1995 RO decision, the veteran submitted a 
private medical record from May 1996 showing the veteran to 
have mild osteoarthritic changes in his knees with small 
spurs at the patella, and intercondyloid eminence of the 
tibia, both at the femoral and tibial margins.  The RO denied 
the veteran's claim to reopen in November 1996, finding that 
the May 1996 private treatment record did not constitute new 
and material evidence.

Evidence submitted since the RO's November 1996 decision 
consists of VA outpatient treatment records from January 1999 
to October 1999, a VA examination given to the veteran in 
November 2000, and testimony presented at the veteran's 
personal hearing before the RO in October 2000.  The VA 
outpatient treatment records submitted show the veteran 
seeking treatment for chronic knee pain and aches in 1999, 
but do not relate his current knee pain to his period of 
service.

On VA examination in November 2000, there was no objective 
evidence of painful motion, edema, effusion, weakness, 
redness, heat, or abnormal movement or guarded movement of 
the knee joints.  There was no dislocation or subluxation, 
although the veteran had non-disabling tenderness to 
palpation on his peripatellar bursa.  The examiner noted the 
treatment for knee pain reflected in the service medical 
records.  The examiner found that the veteran's condition in 
service was acute and transitory and resolved with treatment, 
and his present knee peripatellar bursitis was not related to 
his knee problems in service.

At his hearing before the RO in October 2000, the veteran 
testified that his knee problems began in service following a 
fall suffered after being grabbed from behind by his drill 
sergeant while in basic training.  The veteran also testified 
as to the history of treatment for his knees since that time.  
As noted above, he indicated that he received private medical 
treatment after service from a Spanish doctor.  He indicated 
that he was unable to recall the name of that doctor.  He 
stated that the doctor examined the knee and prescribed 
antiinflammatory medication.  He also testified that 
thereafter, he did not receive any treatment for knee pain 
until 1995.    

Upon consideration of this evidence, the Board finds that the 
only evidence linking the veteran's current knee condition to 
his period of service is the veteran's own testimony 
presented at his hearing before the RO.  As a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or causation of his knee problems, and his 
statements on such do not constitute material evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board concludes that the evidence submitted since the 
RO's November 1996 decision is not new and material, as it 
does not serve to establish the necessary link between the 
veteran's current knee condition and his period of service, 
and therefore is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Thus, the claim for service connection for 
a bilateral knee condition has not been reopened, and the 
November 1996 RO decision remains final.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection a bilateral 
knee condition, the claim is denied.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 

